

115 HRES 1150 IH: Commending Korean and Korean-American veterans for their service to the United States during the Vietnam conflict.
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1150IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. Gomez (for himself, Mr. Lowenthal, Ms. Meng, Mrs. Napolitano, Mr. Johnson of Georgia, Mr. Grijalva, Ms. Lofgren, and Ms. Lee) submitted the following resolution; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommending Korean and Korean-American veterans for their service to the United States during the
			 Vietnam conflict.
	
 Whereas Korean and Korean-American veterans of the Vietnam conflict served honorably throughout the conflict, fighting valiantly both in and alongside the United States Armed Forces, often making the ultimate sacrifice, with many later becoming United States citizens;
 Whereas the United States holds freedom, democracy, and self-determination as its highest ideals; Whereas the alliance forged between the United States and the Republic of Korea traces back to the Korean War;
 Whereas during the Vietnam conflict, more than 3 million members of the United States Armed Forces fought bravely to preserve and defend these ideals, among them many Korean Americans who earned citations for their heroism and honorable service;
 Whereas a minimum of 58,193 members of the United States Armed Forces were killed, more than 300,000 were wounded, and 2,000 are still missing in action;
 Whereas the Republic of Korea joined the Vietnam conflict to support the United States Armed Forces and the cause of freedom at the request of the United States;
 Whereas, from 1964 until the last soldier left Saigon on March 23, 1973, 325,517 members of the Republic of Korea’s Armed Forces served in Vietnam, the largest contribution of troops sent by an ally of the United States;
 Whereas the Republic of Korea forces fought bravely throughout the theater and were known for their dedication, tenacity, and effectiveness on the battlefield;
 Whereas in addition to those Korean Americans who served in the United States Armed Forces during the Vietnam conflict, some of whom gave their lives for their country, during the conflict, 4,407 Republic of Korea troops were killed and 17,606 were injured, many in defense of United States friends and allies;
 Whereas it is estimated that thousands of veterans of the Vietnam conflict who fought for the cause of the United States under the flag of the Republic of Korea currently reside in the United States and that most of them have become United States citizens;
 Whereas it is estimated that 20 percent of Korean veterans of the Vietnam conflict suffer from significant injuries, including post-traumatic stress disorder, total disability, and the effects of the toxic defoliant Agent Orange; and
 Whereas Korean-American veterans of the Vietnam conflict upheld the highest ideals of the United States through their dedicated service and considerable sacrifices, with many continuing to carry the visible and invisible wounds of war to this day: Now, therefore, be it
	
 That the House of Representatives commends Korean and Korean-American veterans for their service to the United States during the Vietnam conflict.
		